Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Extra phrase “The shower head of claim 1, wherein” at the end of each claim should be deleted. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-5 recite “the first arm valve”, which is indefinite as it is unclear whether this is referring to the “first valve” defined in claim 1, or a different one. Correction should be made to recite --the first valve-- for clarity of the claim scope..


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natterer (US 2011/0284663).
Re claim 1, Natterer discloses a shower head (100, fig. 5, 7 show a spray device that can be used to provide shower water) for providing shower water, the shower head comprising: 
a main pipe (132; see fig. 1 for more detail labeling of the pipe components), the main pipe for coupling to a water source (par. 90); 

a first pipe (108, 508; figs. 1 and 5), the first pipe being coupled to the connector pipe by a first valve (118); 
a second pipe (110, 510; see figs. 1 and 5), the second pipe being coupled to the connector pipe by a second valve (120); and 
a plurality of nozzles (506 and 704), the plurality of nozzles being coupled to the first pipe and the second pipe (508 and 510; see fig. 7).

Re claim 4, Natterer discloses the first arm valve being a swivel valve (118; see figs. 1, 7).

Re claim 6, Natterer discloses the second arm valve being a swivel valve (120, see fig. 1).

Re claim 8, Natterer discloses the main valve being a swivel valve (116; see fig. 1).

Re claim 17, Natterer discloses the nozzles (704, 506) being adjustable (adjust via deflector 506; see fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer in view of Sawyer (US 2013/0119154).
	Re claims 2-3, Natterer fails to teach the first pipe and second pipe being flexible.
	However, Sawyer discloses a spraying apparatus (fig. 1) and indicates that the piping at 20 can be flexible or inflexible (par. 24) to form any shape preferred by the user. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natterer to incorporate the teachings of Sawyer to provide the first pipe and second pipe being flexible. Doing so would allow the pipe to form any shape preferred by the user, as taught by Sawyer in paragraph 24, therefore improving versatility.


However, Sawyer discloses a spraying apparatus (figs. 6-7) and indicates that the piping at 8 can be made of rubber to provide flexibility (par. 35). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natterer to incorporate the teachings of Sawyer to provide the first pipe and second pipe being made of rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is noted that applicant appears to have placed no criticality in this material choice (Paragraph 16 of the specification: “The first pipe 105 is preferably made of a rubber material, but other materials are hereby contemplated including, but not limited to, plastic, nylon, etc.”, emphasis included).

Claim(s) 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer in view of Charron (US 5735307).
Re claims 5, 7, and 9, Natterer fails to explicitly teach the first arm valve, second valve, and main valve being able to be swiveled between zero degrees and ninety degrees. 
However, Charron discloses a fluid valve (fig. 1) for shutting off flow that is able to be swiveled between zero degree (shown in fig. 1) and ninety degree (shown in fig. 1). 
. 

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer in view of Mulligan (US 6302152).
Re claims 11 and 13,  Natterer fails to explicitly teach the first pipe and second pipe being wrapped by a stainless-steel material.
	However, Mulligan discloses a hose/pipe 10 that is reinforced with wrapping of stainless steel braid 30 to protect the inner tube 20 (fig. 1; col. 2, ln 29-34) for improved cut or burst resistance. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natterer to incorporate the teachings of Mulligan to provide the first pipe and second pipe being wrapped by a stainless-steel material. Doing so would provide protection of the inner tube, improving cut or burst resistance as taught by Mulligan in column 2, line 29-34.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naterrer.
	Re claims 14 and 15, Natterer fails to explicitly teach the first pipe and second pipe having a length of eighteen (18) inches.
In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, making the pipe length being 18 inches would improve the wetting coverage of the nozzle when a wide spray coverage is the user’s preference.  It is noted that applicant appears to have placed no criticality in this pipe length (Paragraph 16 of the specification: “The first pipe 105 is preferably a length of eighteen (18) inches, but other lengths are hereby contemplated, including, but not limited to, sixteen (16) inches, twenty (20) inches, etc.”, emphasis included).

Re claim 16, Natterer’s cited embodiment shown in figs. 5 and 7 fail to teach the number of the plurality of nozzles being ten (10).
However, Natterer’s alternate embodiment shown in figs. 1, 3, 4 shows 10 nozzles 308, five nozzles on each of 108 and 110. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natterer to incorporate the teachings of the alternative embodiment to provide ten nozzles. Doing so would provide for a larger spray coverage per user’s preference as taught by Natterer in paragraph 109 and 112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.